Exhibit 10.1



 



FIRST AMENDMENT TO LOAN AND SECURITY AGREEMENT

 

This First Amendment to Loan and Security Agreement (this “Amendment”), dated as
of December 10, 2018, is entered into by and among FRC FUNDING I, LLC, a
Delaware limited liability company (“Borrower”), FLAT ROCK CAPITAL CORP., a
Maryland corporation (“Servicer”), and STATE BANK AND TRUST COMPANY, a state
banking institution incorporated or otherwise organized under the laws of the
State of Georgia, as sole lender (“Existing Lender”) and agent for the Lenders
(in such capacity, “Agent”) and HITACHI CAPITAL AMERICA CORP., a Delaware
corporation (“New Lender”).

 

RECITALS

 

Borrower, Servicer, Agent and Existing Lender are parties to a Loan and Security
Agreement dated as of October 12, 2018 (as the same may be further amended,
amended and restated, supplemented, or otherwise modified from time to time, the
“Loan Agreement”). Capitalized terms used in this Amendment have the meanings
given to them in the Loan Agreement unless otherwise specified.

 

Pursuant to the Loan Agreement, the Existing Lender has extended a $20,000,000
revolving credit facility to the Borrower, secured by substantially all of the
assets of Borrower.

 

Borrower has proposed to Agent and Existing Lender that the revolving credit
facility under the Loan Agreement be increased to $30,000,000, and New Lender is
willing to become a Lender under the Loan Agreement with a Revolver Commitment
in the amount of $10,000,000.

 

In connection with New Lender becoming a Lender, the Borrower has proposed that
certain amendments be made to the Loan Agreement, and Agent, New Lender and
Existing Lender have agreed to such amendments, pursuant to the terms and
conditions set forth herein.

 

NOW, THEREFORE, in consideration of the foregoing and of other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Agent, Lenders and the Borrower agree as follows:

 

1. New Lender.

 

(a) New Lender, by its signature to this Amendment, agrees to become a Lender
under the Loan Agreement, with a Revolver Commitment in the amount set forth
with respect to New Lender on Schedule 1 hereto, and to be bound by all of the
terms and conditions applicable to Lenders under the Loan Agreement and each
other Transaction Document.

 

(b) New Lender (i) represents and warrants that (A) it has full power and
authority, and has taken all action necessary, to execute and deliver this
Agreement and to consummate the transactions contemplated hereby and to become a
Lender under the Loan Agreement, (B) from and after the Amendment Effective Date
(as such term is hereinafter defined), it shall be bound by the provisions of
the Loan Agreement and the other Transaction Documents as a Lender thereunder
and shall have the obligations of a Lender thereunder, (C) it has received a
copy of the Loan Agreement, together with copies of the most recent financial
statements delivered pursuant to Section 9.1.3 thereof, and such other documents
and information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Agreement and to become a party to the Loan
Agreement, and (D) it has, independently and without reliance upon the Agent or
any other Lender, and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement and to become a party to the Loan Agreement; and (ii) agrees that (A)
it will, independently and without reliance on the Agent or any other Lender,
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Transaction Documents, and (B) it will perform in accordance with
their terms all of the obligations which by the terms of the Transaction
Documents are required to be performed by it as a Lender.

 



 

 



 

(c) Each of the Agent, Existing Lender, the Borrower, and Servicer agrees that,
as of the Amendment Effective Date, the New Lender shall (i) be a party to the
Loan Agreement with a Revolver Commitment in the amount set forth with respect
to New Lender on Schedule 1 hereto, (ii) be a Lender for all purposes of the
Loan Agreement and the other Transaction Documents, and (iii) have the rights
and obligations of a Lender under the Loan Agreement and the other Transaction
Documents.

 

(d) The address of the New Lender for purposes of all notices and other
communications is as set forth on the signature page hereto.

 

2. Amendments to Loan Agreement. As of the Amendment Effective Date, the Loan
Agreement is amended as follows:

 

(a) Section 1.1 of the Loan Agreement is amended by amending the definition of
“Commitment” as follows: “$20,000,000” is replaced with “$30,000,000.”

 

(b) Section 1.1 of the Loan Agreement is further amended by amending and
restating the definition of “Lender” to read as follows:

 

“Lenders” is as defined in the preamble to this Agreement, including Agent in
its capacity as a provider of Swingline Loans and any other Person who hereafter
becomes a “Lender” pursuant to an Assignment and Assumption or pursuant to any
amendment hereto.

 

(c) Section 1.1 of the Loan Agreement is further amended by adding, in
appropriate alphabetical order the following new definitions:

 

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in and subject to
Section 4975 of the Code or (c) any Person whose assets include (for purposes of
ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or Section
4975 of the Code) the assets of any such “employee benefit plan” or “plan”.

 

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

 



2

 



 

(d) Section 2.1.5 of the Loan Agreement is further amended by amending and
restating the section in its entirety as follows:

 

“If the aggregate Revolver Loans exceed the Borrowing Base (“Overadvance”) at
any time, the excess amount shall be payable by Borrower within five (5)
Business Days of demand by Agent, but all such Revolver Loans shall nevertheless
constitute Obligations secured by the Collateral and entitled to all benefits of
the Transaction Documents. Agent may require Lenders to honor requests for
Overadvance Loans and to forbear from requiring Borrower to cure an Overadvance,
(a) when no other Event of Default is known to Agent, as long as the Overadvance
does not continue for more than 30 consecutive days (and no Overadvance may
exist for at least five consecutive days thereafter before further Overadvance
Loans are required); and (b) regardless of whether an Event of Default exists,
if Agent discovers an Overadvance not previously known by it to exist, as long
as from the date of such discovery the Overadvance does not continue for more
than 30 consecutive days; provided that in each such case, the requested amount
of such Overadvance Loan does not exceed fifteen percent (15%) of the Borrowing
Base as calculated by Borrower in the Borrowing Base Certificate submitted to
Agent immediately prior to the most recent Borrowing Base Certificate that
reflected an Overadvance. In no event shall Overadvance Loans be required that
would cause the outstanding Revolver Loans to exceed the aggregate Revolver
Commitments. Any funding of an Overadvance Loan or sufferance of an Overadvance
shall not constitute a waiver by Agent or Lenders of the Event of Default caused
thereby. In no event shall Borrower be deemed a beneficiary of this Section nor
authorized to enforce any of its terms.”

 

(e) Section 13 of the Loan Agreement is further amended by amending Section
13.3.2(ii) to replace the reference to “Section 13.2.2(i)” in such section with
the words “Section 13.3.2(i).”

 

(f) Section 13 of the Loan Agreement is further amended by adding a new Section
13.18 to read as follows:

 

13.18. Certain ERISA Matters.

 

(a) Each Lender (i) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (ii) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of, the Agent and not, for the avoidance of doubt, to or for the
benefit of the Borrower and Servicer, that at least one of the following is and
will be true:

 

(A) Such Lender is not using “plan assets” (within the meaning of Section 3(42)
of ERISA or otherwise) of one or more Benefit Plans with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Commitments or this Agreement, and

 

(B) the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement.

 





3

 



 

(g) Schedule 1 to the Loan Agreement is amended and restated to read as set
forth on Schedule 1 attached hereto and incorporated herein by reference.

 

3.  Effect of Amendment. Except as set forth expressly herein, all terms of the
Loan Agreement, as amended hereby, and the other Transaction Documents shall be
and remain in full force and effect and shall constitute the legal, valid,
binding and enforceable obligations of the Borrower and the Servicer to the
Lenders and the Agent. The execution, delivery and effectiveness of this
Amendment shall not, except as expressly provided herein, operate as a waiver of
any right, power or remedy of the Agent or the Lenders under the Loan Agreement,
nor constitute a waiver of any provision of the Loan Agreement. This Amendment
shall constitute a Transaction Document for all purposes of the Loan Agreement.

 

4. Conditions Precedent. This Amendment, and the New Lender’s Revolver
Commitment to make Loans under the Loan Agreement, shall become effective as of
such date (such date, the “Amendment Effective Date”) that each of the following
conditions are satisfied:

 

(a) Agent shall have received counterparts of this Amendment, duly executed by
the Borrower, the Servicer, the Agent, the Existing Lender and the New Lender;

 

(b) Borrower shall have executed and delivered to New Lender a promissory note
evidencing Borrower’s obligations in respect of the Revolver Commitments of New
Lender;

 

(c) New Lender shall have executed and delivered to Agent an Administrative
Details Form in form and substance satisfactory to Agent;

 

(d) Agent shall have received certificates, in form and substance satisfactory
to it, from a knowledgeable Senior Officer of Borrower certifying that, after
giving effect to this Amendment and the making of the initial Loans after the
Amendment Effective Date, (i) Borrower is Solvent; (ii) no Default or Event of
Default exists; and (iii) the representations and warranties set forth in
Section 8 are true and correct;

 

(e) The Agent shall have received (i) as to the Borrower and the Servicer,
either (x) a copy of each certificate or articles of incorporation or
organization or other applicable constitutive documents of such Person
certified, to the extent applicable, as of a recent date by the applicable
governmental authority or (y) written certification by such Person’s secretary,
assistant secretary or other Senior Officer that such Person’s certificate or
articles of incorporation or organization or other applicable constitutive
documents most recently certified and delivered to the Agent prior to the
Amendment Effective Date pursuant to the Transaction Documents remain in full
force and effect on the Amendment Effective Date without modification or
amendment since such original delivery, (ii) as to Borrower and Servicer, either
(x) signature and incumbency certificates of the Senior Officers of such Person
executing this Amendment and the Transaction Documents to which it is a party or
(y) written certification by such Person’s secretary, assistant secretary or
other Senior Officer that such Person’s signature and incumbency certificates
most recently delivered to the Agent prior to the Amendment Effective Date
pursuant to the Transaction Documents remain true and correct as of the
Amendment Effective Date, (iii) copies of resolutions of the board of directors
and/or similar governing bodies of Borrower and Servicer approving and
authorizing the execution, delivery and performance of this Amendment and the
other Transaction Documents to which it is a party, certified as of the
Amendment Effective Date by a secretary, an assistant secretary or a Senior
Officer of such Person as being in full force and effect without modification or
amendment (or in the case of Servicer, written certification by the Servicer’s
secretary, assistant secretary or other Senior Officer that such resolutions
most recently delivered to the Agent prior to the Amendment Effective Date
pursuant to the Transaction Documents remain in full force and effect on the
Amendment Effective Date without modification or amendment since such original
delivery), and (iv) a certificate of existence or good standing (to the extent
such concept exists) from the applicable governmental authority of Borrower’s
and Servicer’s jurisdiction of incorporation, organization or formation as of a
reasonably recent date (provided that such certificate for Servicer can be
provided not later than five (5) Business Days after the Amendment Effective
Date);

 



4

 



 

(f) Agent shall have received a favorable written opinion of counsel to Borrower
and Servicer in form and substance satisfactory to Agent covering, among other
matters, (i) the enforceability of this Amendment, the Loan Agreement as amended
hereby and the other Transaction Documents, (ii) the grant and perfection of
security interests in the Collateral, and (iii) such other matters as Agent may
require in Agent’s sole discretion, as well as a reliance letter in favor of the
New Lender;

 

(g) The Agent and New Lender shall have received, at least three Business Days
prior to the Amendment Effective Date, all documentation and other information
about the Borrower and the Servicer as shall have been reasonably requested in
writing at least ten Business Days prior to the Amendment Effective Date by the
Agent or New Lender that they shall have reasonably determined is required by
regulatory authorities under applicable “know your customer” and anti-money
laundering rules and regulations, including without limitation the USA PATRIOT
Act;

 

(h) after giving effect to this Amendment, no Default or Event of Default shall
have occurred and be continuing or shall be caused by the transactions
contemplated by this Amendment;

 

(i) after giving effect to this Amendment, the representations and warranties of
the Borrower and the Servicer set forth in this Amendment and the other
Transaction Documents shall be true and correct in all material respects with
the same effect as if then made (except to the extent stated to relate to a
specific earlier date, in which case such representations and warranties shall
be true and correct in all material respects as of such earlier date); and

 

(j) the Borrower shall have paid all fees payable to the Agent under the Fee
Letter and Loan Agreement, including all reasonable and documented fees and
expenses of Agent in connection with the negotiation, preparation, execution and
delivery of this Amendment and the Transaction Documents (including, without
limitation, the fees and expenses of counsel to Agent).

 

5. Representations and Warranties. The Borrower and Servicer hereby represent
and warrant to Agent, the Existing Lender and New Lender as follows:

 

(a) The Amendment and the transactions contemplated herein are within the
Borrower’s and Servicer’s organizational powers and have been duly authorized by
all necessary organizational actions and, if required, actions by equity
holders. The Amendment has been duly executed and delivered by the Borrower and
Servicer and constitutes a legal, valid and binding obligation of the Borrower
and Servicer, enforceable in accordance with its terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other laws affecting
creditors’ rights generally and subject to general principles of equity,
regardless of whether considered in a proceeding in equity or at law.

 



5

 



 

(b) The Amendment (i) does not require any consent or approval of, registration
or filing with, or any other action by, any governmental authority, except such
as have been obtained or made and are in full force and effect, (ii) will not
violate any law applicable to the Servicer, the Borrower or any Subsidiary,
(iii) will not violate or result in a default under any indenture, agreement or
other instrument binding upon the Servicer, the Borrower or any Subsidiary or
the assets of the Servicer, the Borrower or any Subsidiary, or give rise to a
right thereunder to require any payment to be made by the Servicer, the Borrower
or any Subsidiary, and (iv) will not result in the creation or imposition of any
Lien on any asset of the Servicer, the Borrower or any Subsidiary, except Liens
created pursuant to the Transaction Documents.

 

(c) All of the representations and warranties contained in Section 8 of the Loan
Agreement are correct on and as of the date hereof as though made on and as of
such date.

 

6. Reaffirmation. Servicer, in its capacity as the “Pledgor” under and as
defined in the Pledge Agreement, hereby (a) consents to the execution and
delivery by the Borrower of this Amendment and ratifies and confirms the terms
of the Pledge Agreement with respect to the Obligations now or hereafter
outstanding under the Loan Agreement as amended hereby, (b) acknowledges and
agrees that all obligations of the Borrower owing to New Lender under the Loan
Agreement and the other Transaction Documents, as amended hereby, are included
in the "Obligations," as such term is used in the Pledge Agreement, and are
secured by the Pledge Agreement and (c) acknowledges and agrees that,
notwithstanding anything to the contrary contained herein or in any other
document evidencing any indebtedness of the Borrower to the Agent or the Lenders
or any other obligation of the Borrower, or any actions now or hereafter taken
by the Agent or the Lenders with respect to any obligation of the Borrower, the
Pledge Agreement, and its obligations thereunder, remain in full force and
effect in accordance with its terms, without release, diminution or impairment,
notwithstanding the execution and delivery of this Amendment and the other
Transaction Documents contemplated hereby.

 

7. References. All references in the Loan Agreement to “this Agreement” shall be
deemed to refer to the Loan Agreement as amended hereby; and any and all
references in the Transaction Documents to the Loan Agreement shall be deemed to
refer to the Loan Agreement as amended hereby.

 

8.  No Waiver. The execution of this Amendment and any documents related hereto
and the acceptance of all other agreements and instruments related hereto shall
not be deemed to be a waiver of any Default or Event of Default under the Loan
Agreement or a waiver of any breach, default or event of default under any
Transaction Document or other document held by Lenders, whether or not known to
Lenders and whether or not existing on the date of this Amendment.

 

9.  Release. The Borrower and Servicer each hereby absolutely and
unconditionally releases and forever discharges Agent and Lenders, and any and
all participants, parent corporations, subsidiary corporations, affiliated
corporations, insurers, indemnitors, successors and assigns thereof, together
with all of the present and former directors, officers, agents and employees of
any of the foregoing, from any and all claims, demands or causes of action of
any kind, nature or description, whether arising in law or equity or upon
contract or tort or under any state or federal law or otherwise, which the
Borrower or Servicer has had, now has or has made claim to have against any such
person for or by reason of any act, omission, matter, cause or thing whatsoever
arising from the beginning of time to and including the date of this Amendment,
whether such claims, demands and causes of action are matured or unmatured or
known or unknown.

 



6

 



 



10. Costs and Expenses. The Borrower hereby reaffirms its agreement under the
Loan Agreement to pay or reimburse Agent on demand for all costs and expenses
incurred by Agent in connection with the Transaction Documents, including
without limitation all reasonable fees and disbursements of legal counsel.
Without limiting the generality of the foregoing, the Borrower specifically
agrees to pay all fees and disbursements of counsel to Agent for the services
performed by such counsel in connection with the preparation of this Amendment
and the documents and instruments incidental hereto. Borrower hereby agrees that
Lenders may, at any time or from time to time in its sole discretion and without
further authorization by Borrower, make a loan to Borrower under the Loan
Agreement, or apply the proceeds of any loan, for the purpose of paying any such
fees, disbursements, costs and expenses.

 

11.  Counterparts. This Amendment may be executed in counterparts, each of which
shall constitute an original, but all of which when taken together shall
constitute a single contract. Delivery of a signature page of this Amendment by
telecopy or other electronic means (including, but not limited to, in “tif” or
‘pdf” format) shall be effective as delivery of a manually executed counterpart
of such agreement.

 

12. Choice of Law and Venue. Without limiting the applicability of any other
provisions of the Loan Agreement or any other Transaction Document, the terms
and provisions set forth in Section 13.13 and 13.14 of the Loan Agreement are
expressly incorporated herein by reference.

 

[Signature Page Follows]

 



7

 



 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective authorized officers as of the day and
year first above written.

 

ATTEST:   BORROWER:       /s/ Kyle Hanney   FRC FUNDING I, LLC Kyle Hanney      
  By: /s/ Richard A. Petrocelli     Name: Richard A. Petrocelli     Title: Chief
Operating Officer

 

ATTEST:   SERVICER:       /s/ Kyle Hanney   FLAT ROCK CAPITAL CORP. Kyle Hanney
        By: /s/ Richard A. Petrocelli     Name: Richard A. Petrocelli     Title:
Chief Operating Officer

 

Signature Page – First Amendment to Loan and Security Agreement

 

 

 

 

  AGENT AND LENDERS:       STATE BANK AND TRUST COMPANY,
as Agent and a Lender         By: /s/ Jessica Ernst   Name: Jessica Ernst  
Title: Vice President

 

Signature Page – First Amendment to Loan and Security Agreement

 

 

 

 

  HITACHI CAPITAL AMERICA CORP.,
as a Lender         By: /s/ Michael A. Semanco   Name: Michael A. Semanco  
Title: Division President       Address for Notices:   800 W. University Drive  
Rochester, MI 48307

 

Signature Page – First Amendment to Loan and Security Agreement

 



 

 

